United States Court of Appeals
                                                                                         Fifth Circuit
                                                                                       F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                        June 16, 2005

                                  FOR THE FIFTH CIRCUIT                            Charles R. Fulbruge III
                                  _____________________                                    Clerk
                                       No. 04-51387
                                  _____________________

UNITED STATES OF AMERICA
                        Plaintiff - Appellee
    v.
JESUS RIVAS-ZUBIATE
                        Defendant - Appellant

                           ---------------------
           Appeal from the United States District Court for the
                    Western District of Texas, El Paso
                           ---------------------

Before JONES, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:1


       IT IS ORDERED that Appellee’s unopposed motion to vacate the

sentence is GRANTED;



       IT IS FURTHER ORDERED that Appellee’s unopposed motion to

remand case to the US District Court for the Western District of

Texas, El Paso Division for resentencing is GRANTED;



       IT IS FURTHER ORDERED that Appellee’s alternative motion to

extend time to file Appellee’s brief until 14 days from the

       1
        Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under limited circumstances set forth in 5th Cir. R. 47.5.4.
Court’s denial   of   Appellee’s   motion   to   vacate   and   remand   is

DENIED AS UNNECESSARY.




                                    2